EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 13, line 3, --pair of-- has been inserted prior to “ferrule receptacles”.
Claims 1, 3-6, 8-13; 14-18 are allowable over the prior art of record.
Comments:
The above informal examiners amendment merely provides in claim 13, claim terminology that is consistent with claim terminology used earlier in claim 12, from which claim 13 directly depends and does not affect the scope of claim 13.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A dielectric waveguide connector assembly comprising a waveguide ferrule engaged with a waveguide socket using complementary coding members--.

Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee